Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated February 26, 2013, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of GreenHaven Continuous Commodity Index Fund and GreenHaven Continuous Commodity Index Master Fund on Form 10-K for the year ended December 31, 2012. We hereby consent to the incorporation by reference of said reports in the Registration Statements of GreenHaven Continuous Commodity Index Fund and GreenHaven Continuous Commodity Index Master Fund on Form S-3 (File No. 333-170917 and File No. 333-170917-01, effective January 14, 2011). /s/ Grant Thornton LLP Atlanta, Georgia February 26, 2013
